In the

        United States Court of Appeals
                            For the Seventh Circuit
                                  ____________________ 
No. 16‐4193 
W.G.A., 
                                                                     Petitioner, 

                                                    v. 

JEFFERSON B. SESSIONS III, 
Attorney General of the United States, 
                                                                    Respondent. 
                                 ____________________ 

                          Petition for Review of an Order of the 
                             Board of Immigration Appeals. 
                                    No. Axxx‐xxx‐xxx. 
                                  ____________________ 

      ARGUED JANUARY 18, 2018 — DECIDED AUGUST 21, 2018 
                   ____________________ 

   Before  SYKES  and  HAMILTON,  Circuit  Judges,  and  LEE, 
District Judge.* 
  HAMILTON, Circuit Judge. In 2015, tattooed members of the 
Mara  18  gang  held  a  gun  to  petitioner  W.G.A.’s  head  and 


                                                 
      * Of the Northern District of Illinois, sitting by designation. 
2                                                                   No. 16‐4193 

threatened  to  kill  him.1  The  Mara  18—also  known  as  the 
“Calle 18,” “Barrio 18,” or “Eighteenth Street” gang—is one 
of the two main gangs operating in El Salvador. Together with 
their rivals, MS‐13, the Mara 18 terrorize the Salvadoran pop‐
ulation and government. The gangs use violence to exercise 
an  enormous  degree  of  social  control  over  their  territories, 
dictating  where  residents  can  walk,  whom  they  can  talk  to, 
what  they  can  wear,  and  when  they  must  be  inside  their 
homes. The gangs have orchestrated labor strikes, brokered a 
now‐defunct truce with the government, and plotted to bomb 
government buildings. They brag about influencing elections 
and  controlling  political  campaigns  within  their  territories. 
They extort millions of dollars from local businesses through 
threats of violence, and they are largely responsible for El Sal‐
vador’s homicide rate—one of the highest in the world.2 Two 
days  after  the  Mara  18  threatened  W.G.A.,  he  fled  to  the 
United States. 
  The  Department  of  Homeland  Security  apprehended 
W.G.A. for illegally entering the United States and began re‐
moval proceedings against him. W.G.A. applied for asylum, 

                                                 
      1  We  refer  to  petitioner  with  an  initialed  pseudonym  to  protect  his 

identity. See Doe v. Gonzales, 484 F.3d 445, 446 (7th Cir. 2007). 
      2 According to a report in the record by the U.S. Department of State, 

the 2015 homicide rate in El Salvador was 103 murders per year for every 
100,000 citizens. For context, Chicago has a murder rate of about 17.5 hom‐
icides per 100,000 inhabitants. Matthew Friedman, Ames Grawert & James 
Cullen, NYU School of Law Brennan Center for Justice, Crime in 2016: Up‐
dated  Analysis,  Table  2,  p.  3  (data  updated  Dec.  19,  2016),  available  at 
http://www.brennancenter.org/analysis/crime‐2016‐updated‐analysis. 
The  State  Department  estimates  that  the  national  homicide  rate  in  the 
United States is about 4.5 murders per year per 100,000 citizens. 
No. 16‐4193                                                          3 

statutory withholding of removal, and deferral of removal un‐
der Article 3 of the Convention Against Torture, arguing that 
the Mara 18 gang would kill him if he returned to El Salvador. 
The immigration judge denied his applications and ordered 
removal.  The  Board  of  Immigration  Appeals  dismissed 
W.G.A.’s  appeal,  and  he  petitions  this  court  for  review.  We 
grant W.G.A.’s petition for review and remand to the Board 
for further proceedings consistent with this opinion. 
I. Factual & Procedural Background 
    W.G.A.  is  a  citizen  of  El  Salvador  who  arrived  in  the 
United States in January 2016. The immigration judge found 
W.G.A.  credible,  and  the  Board  of  Immigration Appeals  af‐
firmed that finding. We use W.G.A.’s testimony and the im‐
migration  judge’s  findings  to  provide  the  factual  context  in 
this case. 
   W.G.A. grew up in a small farming community of about 
170 families. In 2013, the Mara 18 gang began operating in his 
rural  community.  By  2015  there  were  about  20  local  gang 
members. The gang engaged in their usual activities: extort‐
ing la renta, or “rent,” from local businesses, recruiting young 
men  as  new  members,  and  “disappearing”  (as  a  transitive 
verb) those who refused to join. 
     One day in 2014, petitioner’s younger brother S.R.P. failed 
to  return  home  from  a  trip  to  the  store.  Petitioner  and  his 
mother  searched  for  S.R.P.  When  they  could  not  find  him, 
they guessed that the gang had forcibly recruited him. About 
two months later, S.R.P. called petitioner. He was crying and 
said that he did not know where he was and could not talk 
long because the gang might kill him. S.R.P. then hung up ab‐
4                                                          No. 16‐4193 

ruptly. Petitioner told his mother of the call, but neither con‐
tacted the police because they felt it would be useless. They 
had seen others in their community seek help from the police 
without  success.  Others  had  disappeared  after  reporting 
crimes to police.  
    A  few  months  later,  the  family  learned  that  S.R.P.  had 
been arrested. Petitioner’s mother attended a court proceed‐
ing, where she saw that S.R.P. had a gang tattoo on his hand. 
S.R.P. remained in prison until November 2015 when, on the 
day of his release, he called W.G.A. to say that he did not want 
to  be  a  part  of  the  gang  anymore.  S.R.P.  said  he  could  not 
come home for fear of what the gang would do, but he did not 
tell  W.G.A.  where  he  was  going.  W.G.A.  assumed  that  his 
brother headed toward Guatemala. 
    The next day, a man called W.G.A. from a private number. 
The man told W.G.A. to “be careful” and that “they’re looking 
for you,” and hung up without identifying himself. The fol‐
lowing day—two days after S.R.P. left prison—four tattooed 
gang members approached W.G.A. at his house. They asked 
him where his brother was. When W.G.A. responded that he 
did not know, one man grabbed him by the collar of his shirt, 
threw him to the ground, drew a gun, and put it to his head. 
One of the men told petitioner: “if you don’t [hand] over your 
brother, you’re going to die here.”3 The men told W.G.A. that 
he had four days to comply or they would kill him. They also 
told  him  that  they  would  kill  him  and  his  family  if  anyone 
spoke to the police. 


                                                 
     3 The transcript reads: “if you don’t have over your brother, you’re 

going to die here.” We read “have” as a typographical error. 
No. 16‐4193                                                        5 

   Fearing for his life, W.G.A. fled two days later. He traveled 
through  Guatemala  and  Mexico  to  the  United  States.  Since 
W.G.A.  left  El  Salvador,  gang  members  have  repeatedly 
threatened his family—over the phone and in person—to de‐
mand his and his brother’s whereabouts. Petitioner’s mother 
was  so  frightened  by  the  threats  that  she  arranged  for  her 
other teenage son, J.R.P., to go into hiding.  
    In January 2016, W.G.A. entered the United States through 
Texas  without  valid  entry  documents.  The  Department  of 
Homeland  Security  initiated  removal  proceedings  against 
him. See 8 C.F.R. § 1239.1. W.G.A. conceded that he was re‐
movable under 8 U.S.C. § 1182(a)(7)(A)(i)(I). He then applied 
for asylum under 8 U.S.C. § 1158, withholding of removal un‐
der 8 U.S.C. § 1231(b)(3), and deferral of removal under Arti‐
cle 3 of the Convention Against Torture, 8 C.F.R. §§ 1208.16(c), 
1208.18. 
    The  immigration  judge  concluded  that  W.G.A.  did  not 
qualify for any of his asserted grounds of relief and ordered 
removal. W.G.A. appealed to the Board of Immigration Ap‐
peals,  which  agreed  with  the  immigration  judge  and  dis‐
missed W.G.A.’s appeal. The immigration judge’s order of re‐
moval became final, see 8 C.F.R. § 1241.1(a), and W.G.A. peti‐
tioned for review in this court, see 8 U.S.C. § 1252(a)(1), (b)(1). 
While W.G.A.’s appeal was pending before the Board, DHS 
wrongfully  removed  him  to  El  Salvador.  See  8  C.F.R. 
§ 1003.6(a) (staying execution of immigration decisions while 
appeal is pending). This removal did not aﬀect the Board’s or 
our jurisdiction. Matter of Diaz‐Garcia, 25 I. & N. Dec. 794 (BIA 
2012); Marin‐Rodriguez v. Holder, 612 F.3d 591, 593–94 (7th Cir. 
2010). We ordered briefing on whether we had the authority 
to order DHS to permit W.G.A. to return to the United States 
6                                                     No. 16‐4193 

while his appeal was pending. Rather than litigate the issue 
further, the government agreed to facilitate W.G.A.’s return. 
The parties have successfully returned W.G.A. to the United 
States, where he remains detained. 
II. Scope of Review 
    It is helpful to start by clarifying the scope of our review. 
The  answer  depends  on  whether  the  Board’s  order  is  inde‐
pendent  of  or  supplemented  the  immigration  judge’s  deci‐
sion. See Liu v. Ashcroft, 380 F.3d 307, 311 (7th Cir. 2004). When 
the Board issues an independent opinion that replaces the im‐
migration judge’s reasoning with its own, our review is lim‐
ited to the Board’s opinion. Jabateh v. Lynch, 845 F.3d 332, 337 
(7th Cir. 2017), citing Sarhan v. Holder, 658 F.3d 649, 653 (7th 
Cir. 2011). Our review is broader when the Board relies on the 
immigration judge’s findings and supplements that opinion 
“with  additional  observations.”  Sarhan,  658  F.3d  at  653.  In 
those  cases,  we  review  the  immigration  judge’s  findings  as 
supplemented by the Board’s. Id., citing Mema v. Gonzales, 474 
F.3d 412, 416 (7th Cir. 2007). In a footnote, W.G.A. states that 
our  review  is  limited  to  the  Board’s  opinion.  The Attorney 
General argues that the Board’s order was supplementary to 
the immigration judge’s decision. We agree with the Attorney 
General’s reading and see no reason in this case to narrow our 
review. 
III. Asylum and Withholding of Removal 
   To qualify for asylum, W.G.A. must show that he is “un‐
able or unwilling to return” to El Salvador “because of perse‐
cution  or  a  well‐founded  fear  of  persecution.”  8 U.S.C. 
§§ 1158(b)(1)(A), 1101(a)(42)(A). The persecution must be “on 
No. 16‐4193                                                           7 

account of” one of five protected grounds: “race, religion, na‐
tionality, membership in a particular social group, or political 
opinion.” § 1101(a)(42)(A). If W.G.A. proves that he was per‐
secuted  in the past  because  of one or more of  the protected 
grounds, he is presumed to have a well‐founded fear of future 
persecution on the same grounds. 8 C.F.R. § 1208.13(b)(1). The 
Attorney General can rebut that presumption by showing that 
country  conditions  have  changed  or  that  W.G.A.  can  safely 
relocate  to  another  part  of  El  Salvador.  § 1208.13(b)(1), 
(b)(1)(i).  Withholding  of  removal  is  similar.  The  Attorney 
General must withhold removal of W.G.A. if his “life or free‐
dom would be threatened in” El Salvador because of one of 
the same five protected grounds. 8 U.S.C. § 1231(b)(3)(A). If 
he  shows past  persecution, W.G.A. is again  entitled to a re‐
buttable presumption that his life or freedom would be threat‐
ened. 8 C.F.R. § 1208.16(b)(1)(i). 
    W.G.A. has shown past persecution. He testified, and the 
immigration  judge  credited  his  testimony,  that  the  Mara  18 
threatened his life at gunpoint. That point is not in dispute in 
this case. The Board found that the threat amounted to perse‐
cution.  See  Nakibuka  v.  Gonzales,  421  F.3d  473,  477  (7th  Cir. 
2005) (“A death threat, especially one that is accompanied by 
an attacker pressing  a gun to the victim’s head, is a serious 
factor supporting a finding of persecution.”), citing Boykov v. 
INS, 109 F.3d 413, 416 (7th Cir. 1997), and Mitev v. INS, 67 F.3d 
1325, 1331 (7th Cir. 1995). 
   The  first  disputed  issue  is  whether  the  persecution  was 
motivated by a reason covered by the asylum statutes. W.G.A. 
contends that the gang was motivated by his membership in 
one  of  two  particular  social  groups:  (1)  members  of  his  nu‐
8                                                      No. 16‐4193 

clear family or (2) family members of tattooed former Salva‐
doran gang members. The immigration judge and the Board 
found that this persecution was not suﬃciently connected to 
W.G.A.’s membership in a particular social group. We decide 
the  issue  by  addressing  two  questions:  (1) whether  W.G.A. 
has shown that he is a member of a qualifying social group; 
and  (2) whether  he  has  shown  that  the  Mara  18  persecuted 
him  on  account  of  his  membership  in  that  group.  We  agree 
with W.G.A. that he has identified a cognizable social group 
and that the record compels the conclusion that the Mara 18 
persecuted him on account of his membership in it. 
     A.  General Remand 
   We first address the Attorney General’s request for a gen‐
eral remand. The Attorney General made no substantive ar‐
guments related to asylum or withholding of removal in this 
appeal. Instead, he requests that we remand to the Board for 
reconsideration without engaging in any review ourselves.  
    In some past cases, we have allowed the Attorney General 
to seek a remand without confessing error so that the Board 
can reconsider asylum decisions “in light of the emerging case 
law.” Ren v. Gonzales, 440 F.3d 446, 448 (7th Cir. 2006). In some 
cases where we have accommodated these requests, we have 
been  disappointed:  the  Board  has  disregarded  the Attorney 
General’s stated reasons for remand. See, e.g. Reyes‐Mendez v. 
Lynch,  629  Fed.  App’x  757,  761  (7th  Cir.  2015)  (criticizing 
Board for repeating “its social‐group analysis word for word” 
after  the  Attorney  General  requested  general  remand  for 
Board  to  reconsider  social‐group  analysis);  see  also  Marin‐
Rodriguez  v.  Holder,  612  F.3d  591,  595–96  (7th  Cir.  2010) 
(rejecting Attorney General’s request for a general remand for 
Board to reconsider merits, when Board’s position was that it 
No. 16‐4193                                                           9 

did not have jurisdiction to consider merits). In light of these 
cases,  we  will  grant  a  general  remand  only  when  there  is  a 
persuasive reason to do so, at least where, as here, the request 
is opposed by the petitioner.  
   The Attorney General oﬀers two reasons for a general re‐
mand. First, he requests that the Board have a chance to re‐
consider whether “family members of tattooed former Salva‐
doran  gang  members”  is  cognizable  in  light  of  circuit  and 
Board precedents that predate this case. The Attorney General 
does not explain why the Board needs a second chance to ap‐
ply case law that was available when it decided W.G.A.’s ap‐
peal, and we decline to remand on that basis. 
    Second, the Attorney General seeks a remand to permit the 
Board  to  consider  Matter  of  L‐E‐A‐,  27  I.  &  N.  Dec.  40  (BIA 
2017)  (requiring  petitioner  to  demonstrate  that  family  rela‐
tionship  is  at  least  one  central  reason  for  persecution).  The 
Board issued L‐E‐A‐ after it dismissed W.G.A.’s appeal, and 
the  Attorney  General  argues  that  L‐E‐A‐  provides  “critical 
guidance” for cases that involve “family‐based particular so‐
cial groups.” But L‐E‐A‐ did not establish a new rule. As the 
government agreed at oral argument, L‐E‐A‐ applied the same 
analysis that the Board has followed since at least 2007. See In 
re J‐B‐N‐ & S‐M‐, 24 I. & N. Dec. 208, 212–16 (BIA 2007) (inter‐
preting the “one central reason” requirement for asylum). In 
this  case,  the  immigration  judge  applied  the  already‐estab‐
lished  rules  summarized  in  L‐E‐A‐  and  found  that  social‐
group membership was not a central motivation for the Mara 
18. We decline to remand on this basis as well. 
10                                                     No. 16‐4193 

      B.  Cognizable Social Group 
    The first substantive question is whether W.G.A. is a mem‐
ber of a particular social group within the meaning of the Im‐
migration  and  Nationality  Act,  8  U.S.C.  § 1101(a)(42)(A). 
Whether a group qualifies as a “particular social group” is a 
question of law that we review de novo, though we give Chev‐
ron  deference  to  the  Board’s  “reasonable  interpretation  set 
forth in precedential opinions.” Cece v. Holder, 733 F.3d 662, 
668–69 (7th Cir. 2013) (en banc), citing Chevron, U.S.A., Inc. v. 
Natural Resources Defense Council, 467 U.S. 837, 842–43 (1984).  
    In Matter of Acosta, the Board interpreted “membership in 
a  particular  social  group”  to  mean  “an  individual  who  is  a 
member of a group of persons all of whom share a common, 
immutable characteristic.” 19 I. & N. Dec. 211, 233 (BIA 1985), 
overruled, in part, on other grounds by Matter of Mogharrabi, 
19 I. & N. Dec. 439 (BIA 1987). The Board defined “immutable 
characteristic” to mean a characteristic “that either is beyond 
the power of an individual to change or that is so fundamental 
to his identity or conscience that it ought not be required to 
be  changed.”  Id.  “Particular  social  group”  is  an  ambiguous 
phrase, and we have deferred to the Board’s interpretation in 
Acosta. Cece, 733 F.3d at 669, citing Lwin v. INS, 144 F.3d 505, 
511 (7th Cir. 1998). 
    In the decades since Acosta, the Board has added social dis‐
tinction (also called social visibility) and particularity as two 
requirements in addition to the immutable‐characteristic test. 
See, e.g., In re C‐A‐, 23 I. & N. Dec. 951, 957, 959 (BIA 2006). 
These two requirements are at issue here. W.G.A. proposed 
two social groups as the basis for asylum and withholding of 
removal:  (1)  members  of  his  nuclear  family;  and  (2)  family 
members of tattooed former Salvadoran gang members. The 
No. 16‐4193                                                                11 

Board and immigration judge accepted the first but rejected 
the  second  as  overbroad  and  not  “a  socially  distinct  group 
within El Salvador.”  
    W.G.A. correctly points out that we have not yet accorded 
Chevron deference to the Board’s interpretation that includes 
social distinction and particularity. He also cites several cases 
in  which  we  have  disapproved—sometimes  strongly—of 
these  two  requirements.  See,  e.g.,  N.L.A.  v.  Holder,  744  F.3d 
425, 438 (7th Cir. 2014) (“[I]t would be antithetical to asylum 
law to deny refuge to a group of persecuted individuals who 
have  valid  claims  merely  because  too  many  have  valid 
claims.”);  Gatimi  v.  Holder,  578  F.3d  611,  615–617  (7th  Cir. 
2009) (rejecting social distinction because “it makes no sense” 
given  examples  of  previously  recognized  particular  social 
groups).  Those  cases,  however,  either  predate  or  fail  to  ad‐
dress intervening Board opinions that engage in statutory in‐
terpretation and explain the Board’s reasoning. See Matter of 
M‐E‐V‐G‐, 26 I. & N. Dec. 227 (BIA 2014); Matter of W‐G‐R‐, 26 
I. & N. Dec. 208 (BIA 2014); see also Gatimi, 578 F.3d  at 615 
(rejecting social distinction and particularity in part because 
Board  failed  to  explain  its  reasoning  “in  this  or  any  other 
case”). Whether  the  Board’s  particularity and social distinc‐
tion  requirements  are entitled to Chevron  deference remains 
an open question in this circuit.4 
                                                 
      4 W.G.A.’s arguments that the Board’s interpretation is unreasonable 

have some force. He argues that social distinction and particularity create 
a conceptual trap that is difficult, if not impossible, to navigate. The appli‐
cant must identify a group that is broad enough that the society as a whole 
recognizes it, but not so broad that it fails particularity. And as we have 
stated, rejecting a social group because it is too broad “would be akin to 
saying that the victims of widespread governmental ethnic cleansing can‐
not receive asylum simply because there are too many of them.” N.L.A., 
12                                                              No. 16‐4193 

    We decline to make the Chevron determination in this case, 
where the government has chosen not to make any substan‐
tive arguments on the issue and there are alternative grounds 
for  decision.  The  Board  and  immigration  judge  agreed  that 
W.G.A.’s  second  proposed  group—membership  in  his  nu‐
clear  family—is  cognizable.  See  Torres  v.  Mukasey,  551  F.3d 
616, 629 (7th Cir. 2008) (“Our prior opinions make it clear that 
we consider family to be a cognizable social group.”), citing 
Iliev v. INS, 127 F.3d 638, 642 & n.4 (7th Cir. 1997). Because we 
find that the record compels the conclusion that W.G.A. was 
persecuted on account of his membership in his nuclear fam‐
ily, we  need  not resolve the Chevron question regarding  the 
family members of former gang members. 
      C. Nexus to Persecution 
    Next, W.G.A. challenges the Board’s finding that he was 
not persecuted “on account of” his membership in his family. 
Whether W.G.A. met this burden is a question of fact that we 
review  for  substantial  evidence.  Martinez‐Buendia  v.  Holder, 
616 F.3d 711, 715 (7th Cir. 2010), citing Mabasa v. Gonzales, 455 
F.3d 740, 744 (7th Cir. 2006). We may reverse “only if we de‐
termine  that  the  evidence  compels  a  diﬀerent  result.”  Cece, 
733 F.3d at 675–76, quoting FH‐T v. Holder, 723 F.3d 833, 838 
(7th Cir. 2013); see also 8 U.S.C. § 1252(b)(4)(B).  
   To be eligible for asylum, W.G.A. must show that he was 
persecuted  “on  account  of”  his  social‐group  membership.  8 


                                                 
744 F.3d at 438, citing Cece, 733 F.3d at 675. W.G.A. also claims that in the 
decade since the Board introduced social distinction and particularity, it 
has  approved  only  one  new  particular  social  group.  The  Board  has  not 
responded to this troubling assertion. 
No. 16‐4193                                                         13 

U.S.C.  §§ 1158(b)(1)(A)–(B)(i),  1101(a)(42)(A).  In  2005,  Con‐
gress clarified that the protected ground must be “at least one 
central reason” for the persecution. See REAL ID Act of 2005, 
Pub L. No. 109–13, § 101(a)(3), 119 Stat. 302, 303 (2005), codi‐
fied  at  8  U.S.C.  § 1158(b)(1)(B).  The  protected  trait  does  not 
have to be the only reason for the persecution, but it “cannot 
play a minor role.” L‐E‐A‐, 27 I. & N. Dec. at 44, quoting J‐B‐
N‐ & S‐M‐, 24 I. & N. Dec. at 214. Diﬀerent language governs 
eligibility  for  withholding  of  removal.  Congress  has  not 
amended the sections governing withholding to include the 
“one  central  reason”  language.  Compare  8  U.S.C. 
§ 1158(b)(1)(B)(i) with 8 U.S.C. § 1231(b)(3)(A). 
    To start, in W.G.A.’s case, the Board stated the wrong legal 
standard for withholding of removal. Confusingly, the Board 
reasoned that because “the respondent did not establish the 
lower  burden  of  proof  applicable  to  asylum,  he  necessarily 
did  not  establish  his  eligibility  for  withholding  of  removal, 
which carries a higher burden of proof.” This is not quite cor‐
rect. Withholding of removal carries a higher burden on two 
questions: the severity of the harm the applicant faces (perse‐
cution versus threat to life or freedom) and the likelihood that 
the applicant will be harmed (well‐founded fear versus clear 
probability).  See  Matter  of  H‐L‐H‐  &  Z‐Y‐Z‐,  25  I.  &  N.  Dec. 
209,  218  (BIA  2010)  (reasoning  that  applicant  who  failed  to 
show fear of persecution necessarily had not shown a threat 
to life or freedom); Toptchev v. INS, 295 F.3d 714, 720 (7th Cir. 
2002)  (reasoning  that  applicant  who  failed  to  show  a  well‐
founded  fear  necessarily  had  not  shown  clear  probability). 
The nexus requirement, however, is the same for both asylum 
and withholding of removal. At least, that’s the position the 
Board has taken in other cases. See, e.g., Matter of C‐T‐L‐, 25 I. 
14                                                            No. 16‐4193 

& N. Dec. 341, 343 (BIA 2010).5 Because W.G.A. does not argue 
that diﬀerent standards should govern the two claims, we ap‐
ply the “one central reason” standard throughout our analy‐
sis. 
    Returning  to  the  merits,  this  record  compels  the  conclu‐
sion that W.G.A.’s membership in his nuclear family was one 
central reason for the persecution that both sides agree he suf‐
fered. Testimony by W.G.A. and his family members  leaves 
no doubt that the gang repeatedly targeted the entire family 
because  of  their  relationship  to  S.R.P.  Country  reports  and 
news  articles  throughout  the  record  corroborate  this  testi‐
mony and demonstrate widespread recognition that the Sal‐
vadoran gangs target nuclear family units to enforce their or‐
ders and to discourage defection. In other words, substantial 
evidence does not support the immigration judge’s finding on 
the lack of a nexus between the gang’s persecution of W.G.A. 
and his membership in the family.  
     To start, the timing of the persecution demonstrates that 
W.G.A.’s family relationship with his brother caused the gang 
to  target  W.G.A.  The  gang  members  threatened  W.G.A.  at 
gunpoint just two days after S.R.P. said he was defecting. The 
immigration judge and Board doubted whether S.R.P. had ac‐
tually defected, but that detail is unimportant. What matters 
is that the gang was looking for S.R.P., likely because they be‐
lieved he had defected. What’s more, the gang’s own words 
reveal their motivation. When the gang held a gun to W.G.A.’s 


                                                 
      5 The Ninth Circuit has recently held that position unreasonable and 

not entitled to Chevron deference. See Barajas‐Romero v. Lynch, 846 F.3d 351, 
360 (9th Cir. 2017). 
No. 16‐4193                                                         15 

head,  they  demanded that W.G.A. reveal his  brother’s  loca‐
tion. And when the gang warned W.G.A. not to notify the po‐
lice, they threatened to kill his entire family.  
    W.G.A.  also  provided  examples  from  his  community  as 
circumstantial  evidence  of  the  gang’s  motivation.  See 
Martinez‐Buendia,  616  F.3d  at  715  (applicant  can  prove 
motivation by direct or circumstantial evidence), citing INS v. 
Elias‐Zacarias,  502  U.S.  478,  483  (1992).  W.G.A.  testified  that 
when a young man he knew reported a robbery to the police, 
gang  members  “disappeared”  him  and  his  father  in 
retaliation.  W.G.A.’s  mother  submitted  an  aﬃdavit  that 
described  a  young  woman  in  the  community  who  refused 
requests to become a “gang member’s woman.” In response, 
the  gang  disappeared  her  and  her  brother.  These  anecdotes 
are analogous to W.G.A.’s situation: S.R.P. crossed the gang, 
and they retaliated by targeting his nuclear family. 
    Country  reports  and  news  articles  corroborate  this  testi‐
mony. A report by the U.S. Department of State says that “the 
families of gang members often face the same risks of being 
killed or disappearing as the gang members themselves.” R. 
290. The United Nations also reports that family members can 
“also be a target for attacks and assassination by gangs, some‐
times even after the person who was initially targeted by the 
gang in question has fled or has already been killed.” R. 368. 
One  news  article  describes  a  woman  who  went  into  hiding 
after  the  gang  accused  her  husband  of  talking  to  police.  R. 
477–78. Another describes a man who rescued his daughter 
after gang members abducted and raped her. As retribution, 
the gang shot and killed the man’s wife. R. 463. These reports 
are  only  a  few  examples.  We  see  nothing  in  the  record  that 
16                                                     No. 16‐4193 

calls  into  question  W.G.A.’s  claim  that  he  was  targeted  be‐
cause of his family membership. 
    Despite the extensive record, the Board adopted the immi‐
gration judge’s conclusion that W.G.A. had not shown a suf‐
ficient nexus because other family members continue to live 
in El Salvador unharmed. This is factually inaccurate. W.G.A., 
his mother, and his sister described how the gang continued 
to target the family. W.G.A.’s mother reported that she had 
received at least four threatening phone calls from “angry,” 
yelling gang members and that the calls continued until she 
threw her cell‐phone chip away. W.G.A.’s mother and sister 
described how masked gang members have appeared at their 
home  at  least  twice,  threatening  them  and  demanding  to 
know  where  S.R.P.  and  W.G.A.  were.  We cannot  accept  the 
immigration judge’s conclusion that threatening phone calls 
and  home  invasion  by  masked  gang  members  are  not  evi‐
dence that other family members have been harmed. Plus, as 
the government correctly acknowledged in oral argument, it 
was improper for the immigration judge to rely on a lack of 
harm  to  other  family  members,  without  more,  to  find  that 
W.G.A.  was  not  targeted  on  account  of  his  kinship  ties.  See 
R.R.D. v. Holder, 746 F.3d 807, 809 (7th Cir. 2014) (reasoning 
that statute “does not  require  that all  members of”  the pro‐
tected group “suﬀer the same fate”); see also Cordova v. Holder, 
759 F.3d 332, 339 (4th Cir. 2014) (refusing to uphold Board’s 
reasoning that petitioner could not have been targeted on ac‐
count of his kinship ties because other family members were 
not targeted for same reason). 
    The immigration judge also relied on W.G.A.’s testimony 
that  the  gang  has  a  personal  vendetta  against  him.  But  that 
testimony does not actually support the immigration judge’s 
No. 16‐4193                                                           17 

finding.  On  cross‐examination,  the  government’s  lawyer 
asked W.G.A. if the “gangs just have a … personal vendetta 
against you.” W.G.A. responded aﬃrmatively. But this ques‐
tion  does  not  contradict  the  overwhelming  record  evidence 
that the gang targeted W.G.A. because of his familial relation‐
ship  to  S.R.P.  The  government  did  not  ask  W.G.A.  why  the 
gang had a personal vendetta against him, and the most plau‐
sible answer is because he is related to S.R.P. The record sug‐
gests  only  one  other  potential  motive  for  the  persecution. 
W.G.A. testified that, in 2014, members of the gang asked him 
to do favors for the gang and he refused. Even if W.G.A.’s re‐
fusal to help the gang in 2014 influenced the gang’s decision 
to  target  him  in  2015,  that  one  fact  does  not  undermine  the 
overwhelming  evidence  showing  that  W.G.A.’s  familial  ties 
were one central reason for his persecution. 
    Finally,  the  immigration  judge  also  improperly  stressed 
that W.G.A.’s parents and seven siblings remain in El Salva‐
dor.  This  is  true,  although  the  family  is  so  fearful  that  they 
sent their other teenage son, J.R.P., into hiding. This is not ev‐
idence of a safe family. Additionally, the fact that some family 
members have not relocated within El Salvador has little force 
in light of the rest of the record. Country reports describe how 
relocation  is  diﬃcult  and  often  dangerous:  the  choice  is  be‐
tween remaining in the Mara 18’s territory and risking retri‐
bution,  or  relocating  to  the  rival  gang’s  territory  and  being 
killed  by  them.  A  United  Nations  report  estimates  that 
600,000 to 700,000 Salvadorans—or 10% of the population—
are aﬃliated with the gangs and act as lookouts in the gangs’ 
territories.  R.  338.  The  record  describes  various  incidents 
when  gangs  killed  non‐members  who  had  crossed  gang 
boundaries for innocent reasons like visiting a family member 
or  walking  to  school.  R.  338,  470,  547. And  W.G.A.  testified 
18                                                     No. 16‐4193 

about a community member who went to work at a business 
in MS‐13 territory and who, upon arrival, was asked to iden‐
tify himself and where he came from. When he revealed that 
he  lived  in  Mara  18  territory,  the  questioner  told  him  he 
would  be  killed  if  he  entered  MS‐13  territory  again.  Once 
again, W.G.A.’s testimony corroborates the indirect evidence 
in the record. It means little, therefore, that W.G.A.’s family 
has not sought to move elsewhere to avoid threats. 
IV. Convention Against Torture 
    As a third ground for relief, W.G.A. seeks to defer removal 
under Article  3  of  the  Convention Against  Torture.  W.G.A. 
bears the burden of showing “that it is more likely than not 
that  he  …  would  be  tortured  if  removed”  to  El  Salvador.  8 
C.F.R.  §  1208.16(c)(2).  Recognizing  that  precise  probabilities 
are  diﬃcult  to  prove  and  assess,  we  have  interpreted  this 
language to mean a “substantial risk that a given alien will be 
tortured  if  removed  from  the  United  States.”  Rodriguez‐
Molinero  v.  Lynch,  808  F.3d  1134,  1135–36  (7th  Cir.  2015). 
Unlike asylum and statutory withholding of removal, W.G.A. 
does not have to show that the torture relates to any protected 
grounds.  But  the  torture  must  be  “inflicted  by  or  at  the 
instigation of or with the consent or acquiescence of a public 
oﬃcial.” 8 C.F.R. § 1208.18(a)(1).  
    W.G.A.  argues  that  a  remand  is  necessary  because  the 
Board and immigration judge applied the wrong legal stand‐
ard and ignored key evidence. We agree. Neither the immi‐
gration  judge  nor  the  Board  considered  W.G.A.’s  key  evi‐
dence  that  he  would  likely  be  tortured  in  El  Salvador.  The 
agency must consider “all evidence relevant to the possibility 
of  future  torture,”  8  C.F.R.  § 1208.16(c)(3),  and  must  “an‐
nounce its decision in terms suﬃcient to enable a reviewing 
No. 16‐4193                                                             19 

court to perceive that it has heard and thought and not merely 
reacted.”  Ferreira  v.  Lynch,  831  F.3d  803,  810  (7th  Cir.  2016), 
quoting Solis‐Chavez v. Holder, 662 F.3d 462, 469 (7th Cir. 2011). 
Together, the Board and immigration judge considered only 
that  W.G.A.  had  not  been  tortured  in  the  past  and  that  his 
family  remained  in  El  Salvador  unharmed.  Neither  consid‐
ered that the gang continues to threaten W.G.A.’s family and 
raid their house looking for him. Nor did they consider the 
strongest  evidence  of  the  risk  of  torture:  that  masked  gang 
members  raided  the  house  of  a  close  family  friend  at  night 
and,  when  they  found  him  there,  murdered  and  dismem‐
bered him for disobeying their orders.6 
    The Board also applied the wrong legal standard when it 
found that W.G.A. had not shown government acquiescence. 
The  Board  stated  that  W.G.A.  had  “not  indicated  that  there 
was any involvement of a public oﬃcial” in “any of the threats 
directed” at him. W.G.A. does not need to show that a public 
oﬃcial was involved directly. Sarhan, 658 F.3d at 657–58. Per‐
haps  for  this  reason,  the  immigration  judge  and  Board  ig‐
nored key  evidence on this point too. They did not address 
the  extensive  record  that  describes  how  corruption,  judges’ 
refusal to protect witness anonymity, and the police’s fear of 
reprisal all allow gangs to act with a high degree of impunity. 
And  when  the  agency  found  that  the  police  arrested  S.R.P. 
twice for gang activity—and therefore do not acquiesce to any 
torture—the agency failed to consider the evidence that gang 

                                                 
     6 The briefs misread what the record says about the gang’s motivation 

for this murder. W.G.A. testified that on that night, the gang was out look‐
ing for the friend, W.G.A., and S.R.P. W.G.A.’s sister and mother both said 
that the gang murdered the family friend because he refused to join them 
and collect extortion on their behalf. 
20                                                     No. 16‐4193 

members continue to operate from within prisons. For these 
reasons, we also remand W.G.A.’s claim for deferred removal 
under the Convention Against Torture. 
                            Conclusion 
    We  remand  to  the  Board  for  further  proceedings  con‐
sistent  with  this  opinion.  On  remand,  the  Board  must  also 
consider two issues that we do not discuss. First,  the Board 
must  consider  the  immigration  judge’s  finding  that  W.G.A. 
would be able to relocate within El Salvador. Because the im‐
migration judge incorrectly found that W.G.A. had not been 
persecuted in the past, the judge applied the wrong burden 
on the question of relocation. See 8 C.F.R. §§ 1208.13(b)(1)(ii), 
1208.16(b)(1)(ii) (placing burden on government to rebut pre‐
sumption  when  applicant  shows  past  persecution).  Second, 
the Board must review the immigration judge’s findings that 
the Salvadoran government is not unable or unwilling to pre‐
vent the persecution. See, e.g., Pramatarov v. Gonzales, 454 F.3d 
764, 766  (7th  Cir.  2006), citing Hor  v. Gonzales, 421  F.3d  497, 
501–02 (7th Cir. 2005). These issues remain open and require 
reconsideration on remand.  
    We  therefore  GRANT  the  petition  for  review  and 
REMAND the case to the agency for further proceedings con‐
sistent with this opinion.